Name: Commission Regulation (EEC) No 1897/90 of 4 July 1990 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 7 . 90 Official Journal of the European Communities No L 172/23 COMMISSION REGULATION (EEC) No 1897/90 of 4 July 1990 fixing the import le\y on molasses rhat the levy at present in force should be altered pursuant to Article 1 of this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar (! ), as last amended by Regulation (EEC) No 1069/89 (2), and in particular Article 16.(8) thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 1854/90 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1854/90 to the information at present available to the Commission HIAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 ( 1 ) of Regulation (EEC) No 1785/81 shall be, in respect of molasses falling within CN codes 1703 10 00 and 1703 90 00 , ECU 0,28 per 1 00 kilograms . Article 2 This Regulation shall enter into force on 5 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No ;L 177, 1 . 7 . 1981 , p. 4.: 0 OJ No L 114, 27. 4 . 1989, p. 1 . V) OJ No L 168 , 30 . 6 . 1990 , p . 45.